ORDER

The Merit Systems Protection Board moves without opposition for a remand to the Board for further consideration.
The Board dismissed Hermon D. Wright’s petition for review as untimely, noting that Wright had not responded to the Board’s order directing him to respond concerning the issue of timeliness. The Board states that in the brief Wright filed in this petition for review, he indicated that he did respond to the Board’s show cause order. Thus, the Board states that it “believes it appropriate to consider Mr. Wright’s response and provide a determination on whether the information in his response shows good cause for the late filing of his petition for review.”
Accordingly,
IT IS ORDERED THAT:
The motion is granted.